Title: From John Adams to James Warren, 12 December 1785
From: Adams, John
To: Warren, James


     
      Dear Sir
      Grosvenor Square Decr 12. 1785
     
     Your Favour of October 6. I recd but Yesterday.— I had before written very fully to Mr Jay, a recommendation of your son to be Consull at Lisbon, and desired him to communicate it to the Members of Congress. I will write also to Mr Jefferson, and wish very heartily that he may be appointed. He is a modest and ingenious Man, and independently of the Merits of his Family, which are equal to any I know, his Pretensions personal are better than any one in Competition that I have heard of. There is a Probability of a Treaty with Portugal, but these Negotiations are so slow and capricious that I can never depend upon any Thing till it is signed and sealed. I will forward the Letter inclosed as I have before, to Winslow, in the Dispatches of the Chevalier De Pinto the Portuguese Minister, with whom I have the Pleasure of an agreable Acquaintance. He is a Man of Merit and offers me every civility in his Power. The Danger of the Letters being opened will be less in this Way than by the Post or any other Conveyance in my Power.
     I admire the Spirit of the Massachusetts Navigation Act but cannot pretend to judge of the Ability of the State to Support it.— It is thought by many that it would be better to confine it to British ships and Goods, or to those Nations who have no Treaty of Commerce with Us.— The French Ordinance giving a Bounty of ten Livres a Quintal upon Fish of the French Fishery imported into their own Islands, or sold in the Marketts of Spain, Portugal or Italy, and laying a Duty of five Livres upon foreign Fish in their Islands is suspected to be in Retaliation, for our Navigation Act. I dont know whether it is good Policy to begin a commercial Conflict with commercial nations with whom We have Treaties, if it is possible to distinguish between their Goods & British as no doubt it is between their ships.
     Mr Boylston, took Passage in his own ship for France and has there sold here Cargo. Mr Barrett is arrived there, and I hope they will be able to open the Trade in that Article.— What the British Ministry will do, I know not and cannot expect to know till the

session of Parliament. If they can Support their own Sperma Cæti Fishery and We cannot find a Markett in France, they will continue the high duty.—
     The Agents are gone, to Madrid, in their Way to Algiers. I have a Letter from one of them at Bayonne.
     With great Regard your Friend & / sert
     
      John Adams
     
    